Citation Nr: 0926068	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for 
psychoneurosis.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for residuals of cold 
injury to the ears, hands, feet and legs.


REPRESENTATION

Veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1949 to June 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In December 2006, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.

The Board previously remanded this matter in February 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's service-connected psychoneurosis symptoms 
are not severe enough to interfere with social or 
occupational functioning, and the Veteran does not require 
continuous medication to control symptoms.

2.  A respiratory disorder, diagnosed as COPD, is first show 
many years after service, and there is no evidence that that 
COPD is related to inservice asbestos exposure or to any 
other incident of service.

3.  Competent medical evidence establishes a nexus between 
cold exposure during service and currently diagnosed 
paresthesias of the ears, hands, feet and legs.    

CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for 
psychoneurosis are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2008).

2.  A respiratory disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 

3.  Cold injury of the ears, hands, feet and legs was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the Veteran with VCAA notice regarding his 
claim for service connection for a bilateral knee condition 
in a January 2003 letter.   A July 2003 letter informed the 
Veteran of the evidence required to substantiate his claim of 
entitlement to service connection for cold injury residuals.  
An October 2003 letter notified him of the information and 
evidence necessary to substantiate the claim of entitlement 
to service connection for a respiratory disorder secondary to 
asbestos exposure.  These notices were provided prior to the 
rating decision on appeal, thus reflecting compliance with 
the timing requirements set forth in Pelegrini.   

The Veteran received notice regarding his claim for an 
increased rating for psychoneurosis in September 2008.  The 
September 2008 advised the Veteran of how disability ratings 
and effective dates are determined.    

Although the September 2008 notice was provided after the 
rating decision on appeal, any defect in the timing of the 
notice was cured by readjudication in the April 2009 
Supplemental Statement of the Case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006)  

The Board notes that the VCAA letters furnished the Veteran 
did not include the notice required by Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).   However, as indicated, the 
Veteran was informed in the VCAA notice that an increased 
rating requires evidence of an increase in severity of a 
service-connected disability.  In addition,  the September 
2008 Supplemental Statement of the Case advised the Veteran 
of the specific findings necessary to establish a compensable 
rating for service-connected psychoneurosis.  

The Board finds that the duty to notify has been satisfied 
with respect to the claims being decided.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).
B.  Duty to Assist

The RO assisted the Veteran by obtaining the service medical 
records and relevant post-service medical records identified 
by him.  The veteran has also been afforded a VA examination.

The Board's February 2007 remand requested that the RO obtain 
sick call logs. 

A March 2007 response from the NPRC indicated that ship logs 
are not on file.  
A September 2008 letter from the National Archives stated 
that the sick call logs are not a permanent record according 
to Navy Department record management regulations and are 
therefore not accessioned by the National Archives.  A 
September 2008 letter from the National Archives stated that 
the sick call logs are not a permanent record according to 
Navy Department record management regulations and are 
therefore not accessioned by the National Archives.  VA 
regulation provides that VA will end its efforts to obtain 
records from a federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  § 3.159(c) (2) (2008).  In 
light of the responses from the NPRC and the National 
Archives, the Board finds that further efforts to obtain the 
sick call logs are not warranted.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied with respect to the 
claims being decided.



II.  Analysis of Claims

A.  Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis and bronchiectasis, if it is shown that 
the veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  In 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4- 
00.  The Court has held that applicable criteria provide no 
presumption of service connection for asbestos exposure 
claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) 
(holding that M21-1 does not create a presumption of exposure 
to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether 
military records demonstrate evidence of exposure to asbestos 
in service and whether there is pre- or post-service evidence 
of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b). This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

B.  Respiratory disorder

The Veteran claims entitlement to service connection for a 
respiratory disorder secondary to asbestos exposure during 
service.  

In an October 2003 statement, the Veteran indicated that, 
during his service aboard the USS. Sabine, the ship was in 
dry dock at Brooklyn Navy Yard for overhaul.  The Veteran 
stated that his duties included cleaning up debris, and he 
indicated that he was exposed to asbestos during this 
process.

Service treatment records do not reflect any diagnoses of or 
treatment for a respiratory disorder, and the record does not 
reflect treatment for a respiratory disorder within one year 
of separation from service.

The Veteran had a VA examination in March 2009.  The examiner 
indicated that the claims file was reviewed.  The examiner 
noted that the Veteran worked in the boiler room of a ship 
during service.  The Veteran reported that he had no upper 
respiratory symptoms.  He denied dyspnea on exertion, 
orthopnea, cough, pleuritic chest pain, chest tightness, 
chest heaviness, hemoptysis, and anorexia.  He denied any 
history of asthma or COPD.  He reported that he had never 
used an inhaler or been on oxygen.  He had no history of 
lower extremity edema or excessive weight loss.  He reported 
that he felt his asbestos exposure had no impact on his 
pulmonary status, and he denied that he has any lung disease.  
He denied having any asbestos exposure during his post-
service career.

On physical examination, the VA examiner noted a respiratory 
rate of 16.  The Veteran spoke in full sentences, and there 
was no shortness of breath.  Pulmonary examination indicated 
that the lungs were clear to auscultation, with no wheeze, no 
rales, no dullness to percussion, no egophony and no clubbing 
or cyanosis of the extremities.  

The VA examiner diagnosed minimal COPD.  The examiner stated 
that, based on the history and physical examination and 
diagnostic tests, there was no basis for asbestosis or 
asbestos-related lung disease.  The examiner stated that 
there was no evidence of reduced total lung capacity, vital 
capacity or DLCO on pulmonary testing, as would be expected 
for patients with asbestosis.  The Veteran's chest x-ray was 
normal.  The examiner noted that the Veteran uses no inhaler, 
is not on oxygen and denied all respiratory symptoms.    

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for service connection 
for a respiratory disorder.  COPD was not manifested during 
service or for many years after service.  The VA examination 
report concluded that the Veteran did not have an asbestosis 
or an asbestos-related lung disease.  There is no medical 
evidence of a relationship between COPD and any incident of 
service, including any claimed asbestos exposure.  
Accordingly, the Board concludes that service connection for 
a respiratory disorder is not warranted.  In reaching a 
decision in this case, the Board has considered the doctrine 
of reasonable doubt.  However, as the evidence is not in 
relative equipoise, the Veteran may not be afforded the 
benefit of the doubt.  38 U.S.C.A. § 5107.

C.  Cold injury residuals

The Veteran claims service connection for cold injury 
residuals of the ears, hands, feet and legs.  In various 
statements, including a July 2008 letter,  the Veteran has 
indicated that he was exposed to extremely cold weather while 
working on a deck helping to fuel ships in the North 
Atlantic.  

At the hearing, the Veteran testified that he received 
treatment for cold injury during service.  He stated that he 
was treated by use of a hot tub at the U.S. Naval Air Station 
in Norfolk, Virginia.  

The Veteran's separation examination conducted in June 1950 
did not include any findings or complaints of cold injury.  
An August 1950 examination for extended active duty reflects 
that the Veteran reported leg trouble.  

A memorandum from the Naval Records  Management Center, dated 
in 1957, indicated that the sick call log of the U.S. Naval 
Air Station, Norfolk, Virginia, note that the Veteran was 
seen on five occasions in May 1950 for leg trouble and 
diathermy. 

Post-service VA medical records show that the Veteran has 
complained of various symptoms related to cold exposure, 
including aching of the feet and hands.  VA outpatient 
medical records dated in 2004 and 2005 reflect diagnoses of 
chronic patellofemoral arthralgia, possible Raynaud's 
phenomenon and distal paresthesias, painful in hands and 
feet.

The record contains a medical opinion from a private 
physician, Dr. A.B., and a report of a 2009 VA examination.  

A July 2004 statement from Dr. A.B. indicated that the 
Veteran's cold injury is directly related to his symptoms of 
cold sensitivity and chronic knee pain, as well as tingling 
of the hands, feet and ears.

In April 2005, the Veteran submitted an opinion from a 
private physician, Dr. A.B., M.D.  Dr. A.B. stated that the 
Veteran's symptoms are related to cold exposure, which could 
be classified as "frost-nip."  Dr. A.B. stated that the 
Veteran has no other cause for his paresthesias.  

Upon VA examination in March 2009, the Veteran reported that, 
while on a Navy ship in the North Atlantic in 1949, he was 
asked to work outside for a 12-day period, during which he 
was exposed to cold temperatures.  He reported that the 
coldest temperature with wind chill was 25 degrees.  He 
reported that he was working outside approximately six hours 
a day, wearing a wool coat, cotton gloves, a sailor hat and 
thick overalls.  There was no water immersion of feet, hands 
or knees.  

The Veteran reported that his hands, feet and legs were 
affected by cold exposure.  He reported that his symptoms at 
the time of cold exposure included numbness and pain in his 
feet, ears, hands and knees.  He reported that his pain was 
10/10 in severity.  There were no skin changes, 
discoloration, edema, necrosis, blisters, loss of tissue or 
autoamputation.  The examiner noted that the treatment that 
the Veteran received for his initial injury was rest and 
aspirin for approximately 10 days.  He was also seen at the 
Norfolk Naval Base Medical Clinic and was told to take hot 
baths and use heating pads.  

The Veteran reported feeling very sensitive to the cold since 
1949, especially in the winter.  He reported that he would 
wear double socks and double gloves when appropriate.  He 
denied any history of Raynaud's phenomenon or any change in 
skin color when exposed to the cold.  He denied 
hyperhidrosis.  He had no issues with chronic pain resembling 
reflex sympathetic dystrophy.  He denied any history of 
recurring fungal infections on his extremities, no breakdown 
or ulceration, no frost bite scars on any part of his body.  
The VA examiner indicated that there were no disturbances of 
nail growth, no skin cancer and no lower extremity edema.  
There was no skin thinning or thickening on any part of the 
body.  

The Veteran reported some pain in the MTP joints of the right 
and left hands.  He complained of numbness and pain in the 
tips of his fingers only when exposed to cold.  He denied any 
discoloration of the hands and feet but reported that his 
hands became "very cold."  He denied any weakness of the 
hands, swelling or Raynaud's.  He denied any fungal infection 
of the hands, ulcers or scars, misshapen nails, skin 
breakdown or unusual sweating.  He indicated that he did not 
have complete loss of sensation and that the numbness and 
tingling of the tips of the fingers waxes and wanes and is 
not there constantly.  He did wear double gloves in the 
wintertime.  He reported that the treatment for the pain in 
his hands was avoiding the cold.  

The examiner noted that the Veteran denied any arthritic 
symptoms of his feet and pain in the arches of his feet.  He 
denied any swelling or skin color changes in his feet.  He 
reported that they were sensitive to cold and that he got 
numbness and tingling and pain of the tips of his nails when 
exposed to cold.  He denied any excessive sweating of the 
feet, fungal infections or misshapen nails, ulcers or other 
scars of the feet.  The examiner noted that the Veteran did 
not have complete loss of sensation of the feet as the 
numbness and tingling of the tips and the toes waxed and 
waned and was not there constantly.  The Veteran reported 
that he wore double socks when going out in the cold.  His 
treatment included avoiding the cold.    

The examiner diagnosed osteoarthritis of the first MTP 
bilaterally.  The examiner opined that the Veteran's cold 
exposure is most consistent with frostnip, not frostbite, 
which refers to cold induced local paresthesias that resolve 
with re-warming.  The examiner indicated that there is no 
permanent tissue damage and no long-term sequelae.  The 
examiner explained that sub-freezing temperatures are 
typically required to induce the tissue destruction 
associated with frostbite.  

The Board must address the conflicting VA and private medical 
evidence regarding a medical nexus. Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

In  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions.  A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus 
is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of 
the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  In sum, in Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.

The Board finds that the evidence is at least in equipoise 
regarding whether the Veteran has cold injury cold injury 
residuals of the ears, hands, feet and legs related to 
service.  The Veteran has provided competent testimony 
regarding his in-service cold exposure.  As noted,  Naval 
Department reflect that the Veteran reflect that the Veteran 
received diathermy treatment for leg pain in May 1950.  This 
is consistent with the Veteran's report that he used a hot 
tub for his symptoms after being exposed to cold 
temperatures.  Finally,  Dr. A.B.'s statements provide a 
medical nexus between the Veteran's in-service cold exposure 
and the claimed disability.  Accordingly, the Board concludes 
that service connection is warranted for cold injury 
residuals of the ears, hands, feet and legs.

D.  Increased rating for psychoneurosis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. 
§ 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned a non-compensable rating for 
psychoneurosis.  A non-compensable (zero percent) rating is 
currently in effect, pursuant to Diagnostic Code (9410).  
Diagnostic Code 9410 applies to unspecified neurosis.  

The RO has evaluated the veteran's PTSD pursuant to 
Diagnostic Code (DC) 9410, which is governed by the General 
Rating Formula for Mental Disorders (formula).  A 10 percent 
evaluation is applicable where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or where 
symptoms are controlled by continuous medication.  A 30 
percent evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment or mild memory loss (such as forgetting names, 
directions or recent events).  A 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2008).  

According to the GAF scale in DSM IV, a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation).  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood and an inability to work.  A score from 41 to 50 
reflects serious impairment in social and occupation 
functioning including an inability to keep a job.  A score 
from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms 
that are transient and expectable reactions to psychosocial 
stressors and no more than slight impairment in social, 
occupational or school functioning.

For reasons set forth below, the Board finds that the 
criteria for a compensable evaluation are not met.  

The Veteran had a VA examination in November 2003.  The 
examiner noted review of the claims file.   The Veteran 
reported that he has never had an anxiety problem.  He denied 
all symptoms of generalized anxiety disorder.  He reported 
that he never felt keyed up or on edge and managed to get 
about six hours of sleep per night.  He did not recall 
details of the diagnosis of psychoneurosis.  

On mental status examination, the examiner noted that the 
Veteran was patient and cooperative and was in no acute 
distress.  The Veteran was neatly groomed and professionally 
attired.  Speech was normal in rate, tone and volume.  His 
thought processes were goal-directed.  The Veteran reported 
that he generally feels good.  His affect appeared euthymic.  
The Veteran was alert and oriented to all three spheres.  
Memory for word recall was grossly intact.  Concentration 
testing was grossly intact.  The Veteran denied suicidal, 
homicidal or violent ideations, plans or intent.  He denied 
auditory or visual hallucinations or other signs of 
psychosis.  The examiner noted that the Veteran did not 
appear to exhibit any signs of a formal thought disorder.  
Insight and judgment appeared to be fair to good.  The 
examiner did not render any Axis I or Axis II diagnoses.  The 
examiner assigned a GAF of 70.  The examiner noted that the 
Veteran denied all symptoms of anxiety disorder and continued 
to maintain that his only problem that bothered him was 
nonspecific pain in the hands and feet, which he attributed 
to cold injury.  

Upon VA examination in March 2009, it was noted that the 
Veteran was clean and neatly groomed.  Psychomotor activity 
and  speech were unremarkable.  The Veteran had a 
cooperative, friendly and attentive attitude toward the 
examiner.  Affect was normal, and mood was good.  The Veteran 
was oriented to person, place and time.  Thought process and 
thought content were unremarkable.  There were no delusions.  
Insight was excellent.  The Veteran reported sleep impairment 
and reported that he was sometimes awakened by dreams but not 
every night.  The Veteran did not have obsessive or 
ritualistic behavior or panic attacks.  There were no 
homicidal or suicidal thoughts.  Impulse control was good.  
The examiner noted that the Veteran's memory was very good.  
The examiner did not render an Axis I or Axis II diagnosis. 
The examiner assigned a GAF of 80.

The Board has carefully reviewed the evidence and finds that 
a compensable rating is not warranted for psychoneurosis.  As 
noted above, a 10 percent rating is warranted when the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or where symptoms are controlled by 
continuous medication.  The VA examination reports reflect 
that the Veteran denies any anxiety.  VA examiners have found 
that the Veteran does not experience occupational or social 
impairment and does not require continuous medication.  
Examiners have assigned GAF scores ranging from 70 to 80.  
Given these findings, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating for service-connected psychoneurosis.  In 
reaching this determination, the Board has considered the  
"benefit-of-the-doubt" doctrine.  However, as there is a 
preponderance of the evidence against the Veteran's claim for 
an increased rating, the Veteran may not be afforded the 
benefit of the doubt.


ORDER

A compensable rating for psychoneurosis is denied.  

Service connection for a respiratory disorder is denied.

Service connection for cold injury to the ears, hands, feet 
and legs is granted.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim of entitlement to service 
connection for a bilateral knee disorder.

The Veteran contends that he was treated for knee injuries 
during service and has continued to experience chronic knee 
pain since service.  

Service treatment records show that complaints of leg pain 
were noted at separation.  

VA outpatient records dated in 2002 reflect that the Veteran 
complained of chronic joint pain since 1950.  He reported 
persistent patellofemoral pain after overuse syndrome.  The 
Veteran reported that he had knee pain during service after 
climbing ladders.  

A 2009 VA examination reflects a current diagnosis of 
bilateral patellar tendinitis.  The examiner discussed 
whether a bilateral knee condition was related to cold 
exposure during service but did not provide an opinion as to 
whether a bilateral knee condition is related to leg pain 
noted during service.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination of his knees.  The claims file 
should be provided to the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
the claims file was reviewed.   

2.  The examiner should diagnose any 
disability of the bilateral knees and 
should state whether a bilateral knee 
disability is at least as likely as not 
(50 percent or greater likelihood) related 
to service, including the leg pain noted 
at separation.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion.  

3.  Thereafter, the RO should readjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition of 
the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


